Exhibit 10.55

 

DIRECTOR

NONSTATUTORY STOCK OPTION

AGREEMENT

 

POORE BROTHERS, INC., a Delaware corporation (the “Company”), hereby grants
effective                           (the “Grant Date”) to
                                              (the “Optionee”) an option to
purchase a total of                                   shares of common stock,
par value $.01 per share, of the Company (the “Common Stock”) at a price of
$         per share. The option granted to you is subject to the terms and
conditions of the Company’s 2005 Equity Incentive Plan (the “Plan”) and such
additional terms and conditions as are set forth in this Nonstatutory Stock
Option Agreement (the “Agreement”). The terms of the Plan are incorporated by
reference in this Agreement and govern the granting, holding and exercise of
your option as though set forth in full in this Agreement. All capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
expressly assigned thereto in the Plan.

 

1.                                       Nature of the Option. This option is
not intended to be an “Incentive Stock Option” as defined in and subject to the
limitations of Section 422A of the Internal Revenue Code of 1986 and it shall
not be treated as an Incentive Stock Option, whether or not, by its terms, it
meets the requirements of Section 422A.

 

2.                                       Exercise of Option.

 

a)                                      This option may be exercised by delivery
of written notice to the Company in the form attached as Exhibit A stating the
number of shares of Common Stock with respect to which the option is being
exercised, making such representations, warranties and agreements with respect
to such shares of Common Stock as may be required by the Company, and
accompanied by full payment of the purchase price therefor. Payment may be made
in cash, by check, by delivery of shares of Common Stock or in such other
form or combination of forms as shall be acceptable to the Company. This option
shall not be exercisable as to fewer than 5,000 shares of Common Stock, or the
remaining shares of Common Stock covered by this option if fewer than 5,000.

 

b)                                     Provided that the Optionee is then a
director of the Company, this option shall vest and become exercisable in full
on the one (1) year anniversary of the Grant Date (the “Vesting Date”).
Notwithstanding the foregoing, all of the options granted to Optionee hereunder
shall immediately, and without further action of any party, vest upon a “change
of control” of Company. When used herein, the term “change of control” shall
mean the change of hands, within any consecutive one-month period, of more than
thirty percent (30%) of the voting stock of the Company, with the concomitant
result that the new owner or owners of such stock exercise their voting rights
to “control” the identities of the members of the Board, as the term “control”
is defined, or to which reference is made, in the regulations promulgated under
the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

3.                                      Termination. This option shall expire
five (5) years from the Grant Date above, (the “Expiration Date”) unless earlier
terminated in accordance with the provisions hereof.

 

4.                                       Early Termination.

 

a)                                      In the event that Optionee ceases to be
a director of the Company for any reason whatsoever (including by death,
Retirement or Disability, or termination by voluntary resignation or removal
with or without Cause), this option shall automatically terminate on the date
Optionee ceases to be a director to the extent this option is unvested on such
date.

 

b)                                     In the event that Optionee is removed as
a director for Cause, this option shall automatically terminate immediately upon
the effective date of the notice of such removal whether or not this option is
vested or unvested on such date.

 

c)                                      In the event that Optionee ceases to be
a director of the Company for any reason other than death or removal for Cause
(including by Retirement or Disability, or termination by voluntary resignation
or removal without Cause), Optionee shall have the right to exercise this option
to the extent that Optionee was entitled to exercise such option on the date
Optionee ceases to be a director; provided, however, that such exercise must be
made on or before the earlier of (i) the 60th day following the date Optionee
ceases to be a director or (ii) the Expiration Date.

 

d)                                     In the event of the death of Optionee,
Optionee’s estate shall have the privilege of exercising this option to the
extent that Optionee was entitled to exercise such option on the date of
Optionee’s death; provided, however, that such exercise must be made on or
before the earlier of (i) the 180th day following the date of Optionee’s death
or (ii) the Expiration Date.

 

5.                                       Assignment or Transfer. This option
may not be assigned or transferred and shall be exercisable only by the Optionee
during the Optionee’s lifetime.

 

6.                                       Governing Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Arizona
without giving effect to the principles of conflicts of laws.

 

7.                                       Tax Matters. Under present Federal
income tax laws, the grant of this option will not result in taxable income to
you. Generally, at the time you exercise this option you will realize ordinary
income in an amount equal to the excess of the fair market value of the shares
acquired over the exercise price of those shares, and the Company will be
entitled to a corresponding deduction. Gains or losses realized by you upon
disposition of such shares will be treated as capital gains and losses, with the
basis in such shares equal to the fair market value of the shares at the time of
exercise. Because the tax effect may vary depending on your personal
circumstances, and the tax laws may change from time to time, it is strongly
recommended that upon receipt of this option and prior to any exercise of this
option you consult with tax

 

2

--------------------------------------------------------------------------------


 

counsel or a tax advisor concerning this option and the current tax treatment
relating thereto.

 

8.                                       Not an Employment Agreement. This
Agreement is not an assurance of continued engagement as a director for any
period of time, including any period of time necessary to permit vesting of your
option under Paragraph 2(b) above.

 

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Nonstatutory
Stock Option Agreement effective on the first date mentioned above.

 

THE COMPANY:

 

 

 

 

 

POORE BROTHERS, INC.

OPTIONEE:

 

 

By:

 

 

Signature:

 

 

Its:

 

 

Print Name:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Notice

 

POORE BROTHERS, INC.

 

NOTIFICATION OF DIRECTOR

STOCK OPTION EXERCISE

 

I,                                        , hereby notify the Senior Vice
President & Chief Financial Officer of Poore Brothers, Inc. (the “Company”) of
my request to exercise                      (quantity) options granted on
                          at the option price of $            per share under
the terms and conditions of the Poore Brothers, Inc. 2005 Equity Incentive Plan.

 

A check in the amount of $                         , payable to Poore
Brothers, Inc., is attached.

 

Please register these shares as follows and mail the certificate to the address
below:

 

Name:

Address:                                              

City/State/Zip:

 

I understand that the Company may be entitled to a tax deduction in certain
circumstances if I decide to sell the underlying shares. I hereby agree to
provide the Company with information regarding the sale of these shares,
including date of sale, sales price per share, the number of shares sold and
such other information that they may reasonably require, or do hereby authorize
my broker to provide such information directly to the Company.

 

 

 

 

______-_______-______

 

Director Name (please print)

Social Security Number

 

 

 

 

 

 

 

 

Director Signature

 

Date

 

 

 

 

Stock Option exercise request received and accepted on behalf of Poore
Brothers, Inc.:

 

 

 

 

 

 

By:

 

Date

 

 

A-1

--------------------------------------------------------------------------------